U. S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO. 1 TO FORM SB-2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Tsevni Real Estate Group, Inc., (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 7389 (Primary Standard Industrial Classification Code Number) 20-3724639 (I.R.S. Employer Identification No.) 8018 E. Santa Ana Canyon Rd. Suite 100-148, Anaheim, CA 92808 (Address of registrant's principal executive offices) (Zip Code) (714)398-8004 (Registrant's Telephone Number, Including Area Code) Gerda Shupe 8018 E. Santa Ana Canyon Road #100-148, Anaheim, CA 92808 Tel: (714)398-8004 (Name, Address and Telephone Number of Agent for Service) Copies to: Deron M. Colby, Esq. Abrams Garfinkel Margolis Bergson, LLP 4100 Newport Place, Suite 830, Newport Beach, CA 92660 Tel: (949)250-8655 / Fax: (949)250-8656 Approximate date of proposed sale to the public: From time to time after this registration statement becomes effective. If any of the securities registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box.[X] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box. [ ] CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to be registered Proposed maximum offering price per share Proposed maximum aggregate offering price Amount of registration fee Common Stock, $.001 par value 641,500 (1) $0.10 $64,150 $6.86 Common Stock, $.001 par value 641,500 $0.15 $96,225(2) $10.30 Total 1,283,000 $160,375 $17.16 (1) Represents shares offered by selling shareholders. The offering price of $0.10 per share for the selling shareholder was estimated for the purpose of calculating the registration fee pursuant to Rule 457 of Regulation C. (2) Represents proceeds from sale of shares of common stock underlying warrants and assumes all warrants are exercised. The offering price of $0.15 represents the exercise price of the warrants. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933, as amended, or until this registration statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. 1 Preliminary Prospectus Tsevni Real Estate Group, Inc., a Nevada corporation 1,283,000 Shares of Common Stock This prospectus relates to a total of 641,500 shares of common stock of Tsevni Real Estate Group, Inc., which are issued and outstanding shares of our common stock, and 641,500 shares of common stock underlying warrants to purchase shares of our common stock at $0.15 per share, all of which were acquired by the selling security holders in private placement transactions which were exempt from the registration and prospectus delivery requirements of the Securities Act of 1933. The selling security holders will offer and sell the shares of our common stock at $0.10 per share, making the aggregate offering price to the public approximately $64,150 if all the shares are sold. Our common stock is presently not traded on any market or securities exchange, and we have not applied for listing or quotation on any public market. The selling security holders will sell those 641,500 shares of our issued and outstanding common stock at a price of $0.10 per share until and unless the shares are quoted on the OTC Bulletin Board and thereafter at prevailing market prices or privately negotiated prices. Title of securities to be offered Number of offered shares Offering price per share Proceeds Common Stock 641,500 $0.10 $64,150(1) Common Stock Underlying Warrants 641,500 $0.15 $96,225(2) Total 1,283,000 $96,225(2) (1) We will not receive any of the proceeds from the sale of those shares being offered by the selling shareholders. (2) We will receive proceeds of approximately $96,225 if all of the outstanding warrants to purchase shares of our common stock are exercised. See “Risk Factors” on Pages5 to 9 for factors to be considered before purchasing shares of our common stock. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. The information in this prospectus is not complete and may be changed. We will not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state or other jurisdiction where the offer or sale of these securities is not permitted. The date of this prospectus is . Subject to completion. 2 TABLE OF CONTENTS Page Prospectus Summary 4 Risk Factors 5 Forward Looking Statements 10 Use of Proceeds 10 Determination of Offering Price 11 Dilution 11 Selling Security Holders 11 Plan of Distribution 13 Legal Proceedings 14 Directors, Executive Officers, Promoters and Control Persons 14 Security Ownership of Certain Beneficial Owners and Management 15 Description of Securities 16 Interest of Named Experts and Counsel 17 Disclosure of Commission Position on Indemnification for Securities Act Liabilities 17 Organization Within Last Five Years 17 Description of Business 17 Management’ Discussion and Analysis of Financial Condition and Results of Operations 25 Description of Property 31 Certain Relationships and Related Transactions 31 Market for Common Equity and Related Stockholder Matters 32 Executive Compensation 33 Financial Statements 35 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 36 Legal Matters 36 Experts 36 Additional Information 36 Indemnification of Directors and Officers 36 Other Expenses of Issuance and Distribution 37 Recent Sales of Unregistered Securities 37 Exhibits 38 Undertakings 38 Signatures 40 Outside Back Cover Page Dealer Prospectus Delivery Obligation Until , all dealers that effect transactions in these securities, whether or not participating in this offering, may be required to deliver a prospectus. This is in addition to the dealers' obligations to deliver a prospectus when acting as underwriters and with respect to their unsold allotments or subscriptions. 3 Prospectus Summary Our Business: We are an asset management company primarily engaged in the acquisition, servicing and resolution of performing, sub-performing and non-performing residential, commercial, and land mortgage loans and residential, commercial and land real estate. We intend for our portfolio to consist primarily of non-conforming sub-prime assets.We seek to purchase mortgage loans at a discount relative to the aggregate unpaid principal balance of the loans.We also seek to acquire real estate in foreclosure or otherwise at a discount relative to the appraised value of that asset. From time to time, we may elect to sell off a percentage of any particular asset pool for a profit to smaller individual purchasers. We purchase and sell performing and non-performing notes or real estate loans and distressed properties, which we hope to sell at a profit to us. Our goal is to become a full service business with the ability to respond to the individual needs of various commercial financial institutions in the loan portfolio sales market, including dwellings, trust deeds, vacant land, and other real estate-related assets. Our business strategy includes minimizing our level of exposure while maximizing profits. To date, we have only conducted a few transactions and currently hold only one note. As we expand our business, however, we intend to work with lending institutions to lower their debt ratio, a factor which we believe is vital to their success, by acquiring non-performing assets and charged-off loans. Our state of organization: We were incorporated in Nevada on June 30, 2005. Summary financial information: The summary financial information set forth below is derived from the more detailed financial statements appearing elsewhere in this prospectus. We have prepared our financial statements contained in this prospectus in accordance with accounting principles generally accepted in the United States. All information should be considered in conjunction with our financial statements and the notes contained elsewhere in this prospectus. Income Statement Nine months Ended March 31, 2007 Year Ending June 30, 2006 $ $ Net Revenue 177,254 57,000 Cost of Revenue 153,000 50,000 Gross Profit 24,254 7,000 General and Administrative Expenses 34,484 17,113 Net Income (Loss) (11,030 ) (10,113 ) Net Income Per Share (0.00 ) (0.01 ) Balance Sheet March 31, 2007 June30, 2006 $ $ Total Assets 132,754 75,145 Total Liabilities 29,747 19,958 Shareholders' Equity 103,007 55,187 4 Number of shares being offered: The selling security holders wish to sell 641,500 shares of our issued and outstanding common stock. The selling security holders will sell at a price of $0.10 per share until and unless the shares are quoted on the OTC Bulletin Board and thereafter at prevailing market prices or privately negotiated prices. The selling security holders also wish to sell up to 641,500 shares of common stock that may be issuable and which underlie the warrants we have issued and outstanding. Estimated use of proceeds: We will not receive any of the proceeds from the sale of those shares of our common stock being offered by the selling security holders. However, we anticipate that the proceeds from the exercise of warrants would be approximately $96,225, assuming all the warrants are exercised. We intend to use these proceeds for purchasing additional distressed properties and for paying operating expenses. RISK FACTORS In addition to the other information in this prospectus, the following risk factors should be considered carefully in evaluating our business before purchasing any of our shares of common stock. A purchase of our common stock is speculative in nature and involves a lot of risks. Any person who cannot afford the loss of his or her entire purchase price for the offered shares should not purchase of the offered shares because such a purchase is highly speculative and involves significant risks. Our business objectives must also be considered speculative, and we cannot guaranty that we will satisfy those objectives. Purchasers of the offered shares may not realize any return on their purchase of the offered shares. Purchasers may lose their investments in us completely. We are a new company with losses since our formation. We anticipate that we will lose money in the foreseeable future and we may not be able to achieve profitable operations.We were incorporated on June 30, 2005 in Nevada.We have a brief operating history. Since our incorporation we have focused on commencing operations and developing our business plan.To date, we have sold only two non-performing notes and have two more ready to sell, and only purchased and sold one portfolio containing two distressed properties.We will encounter difficulties as an early stage company in the rapidly evolving and highly competitive real estate loan resale and real estate portfolio resale industry. As of March 31, 2007, we incurred net losses of $11,030. We expect to incur net losses for the foreseeable future. Our business strategy is unproven, and we may not be successful in addressing early stage challenges, such as establishing our position in the market, fostering critical relationships and identifying profitable portfolios. To implement our business plan, we will be required to obtain additional financing. We cannot guaranty that such additional financing will be available. Our prospects must be considered speculative, considering the risks, expenses, and difficulties frequently encountered in the establishment of a new business, specifically the risks inherent in developmental stage real estate companies. We expect to continue to incur significant operating and capital expenditures and, as a result, we expect significant net losses in the future. We cannot guaranty that we will be able to achieve profitable operations or, if profitability is achieved, that it will be maintained for any significant period, or at all. If we are not able manage our internal resources our business will fail.
